DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4,5,7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  3GPP TSG RAN WG1 Meeting #93, (Tdoc R1-1806250, Ericsson, hereinafter 3GPP).

 	Regarding claim 1,  3GPP discloses a method for transmitting uplink data in an unlicensed band by a user equipment (UE), the method comprising: receiving configuration information for one or more subbands for a system bandwidth of a cell configured in the unlicensed band or a bandwidth part configured in the unlicensed band (page 2, wherein the bandwidth pieces include the bandwidth part) receiving downlink control information including uplink frequency domain resource allocation information for transmitting uplink data in the bandwidth part or the system bandwidth (page 2, wherein the PDCCH includes the downlink control information) performing an listen before talk (LBT) operation on each of subbands where a frequency resource allocated for uplink data transmission belongs, based on the resource allocation information and determining a subband for transmitting the uplink data based on a result of the LBT operation (page 3 wherein performing LBT on each bandwidth 

 	Regarding claim 2, 3GPP discloses wherein transmitting the uplink data includes transmitting the uplink data only when the LBT operation is identified to succeed on all of the subbands where the frequency resource allocated for the uplink data transmission belongs (page 3).
 	Regarding claim 4,  3GPP discloses a user equipment (UE) for transmitting uplink data in an unlicensed band, the UE comprising: a receiver configured to receive configuration information for one or more subbands for a system bandwidth of a cell configured in the unlicensed band or a bandwidth part configured in the unlicensed band and receiving downlink control information including uplink frequency domain resource allocation information for transmitting uplink data in the bandwidth part or the system bandwidth (page 2, wherein the bandwidth pieces include the bandwidth part);
a controller configured to perform an listen before talk (LBT) operation on each of subbands where a frequency resource allocated for uplink data transmission belongs, based on the resource allocation information and determining a subband for transmitting the uplink data based on a result of the LBT operation page 3 wherein performing LBT on each bandwidth piece includes performing the LBT operation ); and a transmitter transmitting the uplink data in the determined subband (page 3).

 	Regarding claim 5, 3GPP discloses wherein the controller controls the transmitter to transmit the uplink data only when the LBT operation is identified to succeed on all of the subbands where the frequency resource allocated for the uplink data transmission belongs  (page 3, page 5). 


claim 7,  3GPP discloses a method for receiving downlink data in an unlicensed band by a user equipment (UE), the method comprising: receiving, from a base station, configuration information for one or more subbands for a system bandwidth of a cell configured in the unlicensed band or a bandwidth part configured in the unlicensed band (page 2, wherein the bandwidth pieces include the bandwidth part); receiving downlink control information including subband indication information determined form downlink data transmission based on a result of performing a per-subband listen before talk (LBT) on the one or more subbands by the base station page 2, wherein the PDCCH includes the downlink control information); and receiving the downlink data in the determined subband (page 3).

 	Regarding claim 8,  3GPP discloses wherein the downlink control information is received via a group common downlink control channel (PDCCH) (page 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  3 and 6  are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of 3GPP2 ( TSG RAN WG1 Meeting #92, R1-1801347, hereinafter 3GPP2).

 	Regarding claim 3,  3GPP discloses all subject matter of the claimed invention with the exception of  wherein transmitting the uplink data includes, when the LBT operation is identified to 

 	Regarding claim 6, 3GPP discloses  all subject matter of all claimed invention with the exception of wherein the controller controls the transmitter to, when the LBT operation is identified to succeed on some of the subbands where the frequency resource allocated for the uplink data transmission belongs, transmit the uplink data via a radio resource belonging to a subband where the LBT operation has succeeded and puncture or rate-match a radio resource belonging to a subband where the LBT operation has failed. 3GPP2 discloses wherein the controller controls the transmitter to, when the LBT operation is identified to succeed on some of the subbands where the frequency resource allocated for the uplink data transmission belongs, transmit the uplink data via a radio resource belonging to a subband where the LBT operation has succeeded and puncture or rate-match a radio resource belonging to a subband where the LBT operation has failed page 5). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to make the proposed modification of the rate 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011 . The fax phone number for the organization where this application or -proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463